Opinion issued December 17, 2009  












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00499-CR
____________

LUIS ALONSO PEREZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court 
Harris County, Texas
Trial Court Cause No. 1046052



MEMORANDUM  OPINION
	Appellant, Luis Alonso Perez, pleaded guilty to the offense of aggravated
assault on a family member and, the trial court deferred adjudication of guilt, placed
appellant on community supervision for five years.  The State subsequently filed a
motion to adjudicate guilt that was not acted on.  The State then filed a first amended
motion adjudicate to which appellant pleaded true.  After a hearing, the trial court
found to be true the State's allegations that appellant had violated the conditions of
his community supervision.  The court found appellant guilty of the original charge,
and sentenced him to confinement for seven years.  Appellant filed a pro se notice of
appeal.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
	Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of her right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel's brief, we agree that the appeal is frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1)   Attorney Leah M. Borg must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.	We affirm the judgment of the trial court.
	Any pending motions are denied as moot.
PER CURIAM

Panel consists of Justices Keyes, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).



1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe, 178 S.W.3d at 826-27 (Tex. Crim. App. 2005).